                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


TRIAS HOLDING AG,
                                                      Case No. 18-cv-06416
                       Plaintiff,
                                                      Judge Charles R. Norgle
       v.
                                                      Magistrate Judge Michael T. Mason
KE ZHI JIE, et al.,
                       Defendants.


                              SATISFACTION OF JUDGMENT

       WHEREAS, a judgment was entered in the above action on November 30, 2018 [45], in

favor of Plaintiff Trias Holding AG (“MCM” or “Plaintiff”) and against the Defendants

Identified in Schedule A in the amount of one million dollars ($1,000,000) per Defaulting

Defendant for willful use of counterfeit MCM Trademarks in connection with the offer for sale

and/or sale of products through at least the Defendant Internet Stores, and MCM acknowledges

payment of an agreed upon damages amount, costs, and interest and desires to release this

judgment and hereby fully and completely satisfy the same as to the following Defendants:

               Defendant Name                                        Line No.
       qicai.yanzi Design Factory Store                                 87
             World-in-Hand Store                                       121

       THEREFORE, full and complete satisfaction of said judgment as to the above-referenced

Defendants is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.




                                                1
Dated this 25th day of October 2019.   Respectfully submitted,

                                       RiKaleigh C. Johnson
                                       Paul G. Juettner
                                       Justin R. Gaudio
                                       RiKaleigh C. Johnson
                                       Greer, Burns & Crain, Ltd.
                                       300 South Wacker Drive, Suite 2500
                                       Chicago, Illinois 60606
                                       312.360.0080
                                       312.360.9315 (facsimile)
                                       pjuettner@gbc.law
                                       jgaudio@gbc.law
                                       rjohnson@gbc.law

                                       Counsel for Plaintiff Trias Holding AG




                                          2
